Mr. Justice Córdova Davila
delivered the opinion of the court.
On presentation for record of a deed of cancellation of a mortgage, the Registrar of Property of San Germán denied the cancellation on the ground that there were two attachments levied on said mortgage; one in favor of Francisco Mattei and the other in favor of the National City Bank of New York, and there was no showing that said parties had been notified of such cancellation or that they had consented thereto. The registrar entered a cautionary notice for 120 days in favor of the debtor, Manuela León.
The decision denying the cancellation was notified to the appellant, and as the latter refused to withdraw the deed and requested that the same be forwarded to this court, the registrar, in view of section 2 of the Act approved March 1, 1902, providing for appeals against the decisions of registrars of property, submitted said deed to our consideration.
*54Tlie decision must be affirmed. It appears from tbe registry that two attachments have- been levied upon the mortgage credit, and it does not seem fair that the attached credit should be paid and the mortgage canceled without notifying the parties in whose favor said attachments were made. If the parties to a loan secured by mortgage could decide by themselves the cancellation of a mortgage which has been attached by a third person, without his knowledge, then the rights of the latter would be at the mercy of what the mortgagor and mortgagee might stipulate without the intervention of the interested party.
It is clear that the attached credit can not be paid and canceled-without the intervention of the party in whose favor the attachment was made.
For the foregoing reasons the decision of the registrar must be affirmed.